Case 3:18-cv-00897-TJC-PDB Document 12 Filed 11/14/18 Page 1 of 1 PageID 44




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


JOHN KOGUT,

      Plaintiff,

v.                                             Case No. 3:18-cv-897-J-32PDB

DIVERSIFIED CONSULTANTS,
INC.,

      Defendant.




                                   ORDER

      Upon review of Stipulation to Dismiss (Doc. 11), filed on November 8,

2018, this case is dismissed with prejudice. Each party shall bear its own

attorneys’ fees and costs. The Clerk should close the file.

      DONE AND ORDERED in Jacksonville, Florida this 14th day of

November, 2018.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge

sj
Copies:

Counsel of record
